Citation Nr: 9922698	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling, to include the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1998).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1983 to 
January 1985.

The issue on appeal arises from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C., in which an increased rating 
for lumbosacral strain, evaluated as 10 percent disabling, 
was denied.  The veteran's representative indicated 
disagreement with this determination in February 1996 and a 
statement of the case was issued in March 1996.  The veteran 
perfected his appeal in April 1996.  In a May 1996 
supplemental statement of the case, the RO increased the 
rating for lumbosacral strain to 20 percent, effective from 
February 14, 1992.  

On his April 1996 Form 9, the veteran indicated that he 
wanted to testify before a member of the Board of Veterans' 
Appeals (Board) in Washington, D.C.  This hearing was 
ultimately scheduled to take place June 30, 1999, but the 
veteran failed to appear.  

The issues of service connection for a disability of the neck 
and shoulders and for sexual dysfunction as secondary to the 
service connected low back disability were raised on the 
veteran's behalf by his representative.  These issues have 
not been prepared for appellate review and are referred to 
the RO for appropriate action.


REMAND

The veteran essentially contends that the symptoms of his 
service-connected lumbosacral strain are more severely 
disabling than reflected by the 20 percent rating assigned by 
the RO.

As an initial matter, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

In the present case, a VA joints examination was conducted in 
April 1996.  However, the examination report does not fully 
satisfy the mandates set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Specifically, the examiner did not indicate 
whether the veteran's low back exhibited weakened movement, 
excess fatigability, or incoordination, nor were these 
determination expressed in terms of the degree of additional 
range of motion loss or favorable or unfavorable ankylosis.  
The examiner also did not express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when the low back is used repeatedly over time.  

Moreover, the Board notes that the veteran's lumbosacral 
strain has been rated under the provisions of 38 C.F.R. Part 
4 Diagnostic Code 5295, lumbosacral strain.  The VA examiner 
in April 1996 did not discuss all the objective findings 
needed to rate a disability under this diagnostic code.  
Specifically, the examiner did not address all of the 
criteria needed to determine the appropriate rating.  For 
instance, the examiner did not report on the Goldthwaite's 
sign or note whether there was abnormal mobility on forced 
motion.  In light of the absence of this necessary 
information, a new examination is required.

During his April 1996 examination, the veteran indicated that 
his back condition was causing leg weakness and numbness.  A 
new neurologic examination is necessary to evaluate these 
symptoms, as detailed below.

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

In an August 1997 written statement, the veteran asserted 
that he had lost his job that month due to the symptoms of 
his service connected low back disability.  In Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Court concluded that a 
remand was required due to the Board's failure to notify the 
appellant in that case that he was responsible for furnishing 
employment records to support his claim that his service-
connected wrist disability affected his employment.  The 
Court noted that one of the criteria for purposes of 
determining whether to award an extraschedular rating in 
"exceptional" cases under 38 C.F.R. § 3.321(b)(1) is a 
showing that a disability causes "marked interference with 
employment."  In Spurgeon, the appellant testified that his 
wrist condition had "quite disturbed" his work, and that he 
had missed 800 hours of work at the U.S. Postal Service.  
There is no evidence in the record that VA ever attempted to 
secure the appellant's employment records and no evidence 
that VA ever notified the appellant that he had the ultimate 
responsibility of furnishing the records.  In this regard, 
the Court noted that if VA (for whatever reason) could not or 
would not request the veteran's employment records, it had, 
at a minimum, an obligation to advise the appellant of their 
relevance to his claim.  38 C.F.R. § 3.159(c); 38 U.S.C. § 
5103(a).  Because it did not, a remand was required.

In the present case, the RO has not formally attempted to 
secure the veteran's employment records or notify the veteran 
of his ultimate responsibility in furnishing these most 
relevant records in relation to the claim for extraschedular 
benefits under 38 C.F.R. § 3.321 (b) (1998).  The RO has also 
not advised the veteran of the need to provide evidence of 
frequent periods of hospitalization due to his low back 
condition.  Therefore, the issue of entitlement to an 
extraschedular evaluation is not ripe for appellate review 
and must be Remanded for due process requirements.

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his or her claim includes the procurement 
of medical records to which the veteran has made reference 
to.  Littke v. Derwinski 1 Vet. App. 90 (1990).  The most 
recent treatment records concerning the veteran were 
associated with the claims file in April 1996.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since April 1996 should also be acquired and reviewed.

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since April 1996 for complaints related 
to his low back.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran 
since April 1996, which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Washington VAMC. 

3.  The RO should also request from the 
veteran an employment statement.  This 
should contain a notation of all 
employment from February 1992 (when he 
originally filed a claim for service 
connection), including time lost from 
such employment and jobs lost due to the 
service connected low back disability.  

4.  The RO should also request from the 
veteran signed authorizations so that his 
employment records may be requested 
(including those of any former 
employers).  Specifically, the VA needs 
verification of time lost from work due 
to the service connected low back 
disability and the effect of this 
disability on the veteran's ability to 
carry out his job duties.  If special 
concessions were made by the employer 
because of the low back disability, this 
information is also needed.  If the VA is 
unable to obtain this information, the 
veteran should be so notified and given 
an opportunity to do so.  In addition, 
the veteran may submit any other evidence 
in his possession or which he is able to 
obtain documenting marked interference 
with his employment attributable to his 
service connected low back disability.  
If he has had any period of 
hospitalizations for his back disability 
since 1993, he should so indicate and 
provide signed authorizations so that the 
VA may obtain the medical records.  All 
additional evidence received should be 
permanently associated with the claims 
file.  

5.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations.  The veteran 
and his representative should be notified 
of the date, time and place of the 
examination in writing, and the RO should 
advise the veteran that, pursuant to 
federal regulations, failure to report 
for this examination, without good cause 
shown, will result in the denial of his 
claim for an increased rating.  A copy of 
this notification letter should be 
associated with the claims file if the 
veteran fails to report for any 
examination. 

6.  Following completion of the above 
actions, the veteran should be afforded 
new VA orthopedic and neurological 
examinations to determine the severity of 
his lumbosacral strain.  The claims 
folder, including this Remand, must be 
made available to the examiners for 
review before the examinations.  All 
indicated tests and studies should be 
performed.  The examiners should address 
the following:

Special instructions for the 
orthopedic examiner: 

a.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the low back and indicate 
the normal ranges of motion.  

b. The examiner should note whether 
there is listing of whole spine to 
opposite side; positive 
Goldthwaite's sign, loss of lateral 
motion, osteoarthritic changes, 
narrowing or irregularity of a joint 
space, muscle spasm on extreme 
forward bending or otherwise, loss 
of lateral spine motion, unilateral, 
in standing position or abnormal 
mobility on forced motion.

c.  The examiner should indicate 
whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable due to the service-
connected disability.  These 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

d.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's back 
is used repeatedly over time.  This 
determination must also be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.  If this 
determination cannot be made, the 
examiner should indicate the 
reason(s) why.

Special instructions for the 
neurological examiner:

The examiner should note whether it 
is at least as likely as not that 
the veteran has symptoms compatible 
with sciatic neuropathy attributable 
to the service connected low back 
disability, whether there is 
characteristic pain and whether 
there are other neurological 
findings appropriate to any diseased 
disc.  The frequency and severity of 
any neuropathy should be discussed.

7.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

9.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1998).  

10.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim pertaining to an 
increased rating for lumbosacral strain.  
If any action taken remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case concerning all 
evidence added to the record since the 
last supplemental statement of the case, 
to include discussion of DeLuca, 
38 C.F.R. § 3.321, and the provisions of 
38 C.F.R.   § 3.655, if appropriate.  If 
the veteran fails to report for any 
examination, documentation of the date 
and time of the examination and 
documentation that the notice was sent to 
the correct address of record should be 
placed in the claims folder.  The veteran 
and his representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

